Citation Nr: 0300619	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  99-06 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, including as secondary to service-connected 
asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision by the RO in 
Newark, New Jersey which, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, including as secondary to service-connected 
asthma.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a February 1996 decision, the RO denied the 
veteran's application to reopen a claim for service 
connection for a psychiatric disorder.  Evidence received 
since the February 1996 RO decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that 
it must be considered in order to fairly decide the merits 
of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
a claim for service connection for a psychiatric disorder, 
including as secondary to service-connected asthma; and 
the February 1996 RO decision is final. 38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  
The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that 
discussions as contained in the initial rating decision, 
in the statement of the case,  and in a letter dated in 
May 2001 have provided the veteran with sufficient 
information regarding the applicable rules.  The veteran 
and his representative have submitted written arguments.  
The letter and the statement of the case provided notice 
to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why 
this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim 
was still deficient.  Because no additional evidence has 
been identified by the veteran as being available but 
absent from the record, the Board finds that any failure 
on the part of VA to further notify the veteran what 
evidence would be secured by VA and what evidence would be 
secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran served on active duty from November 1943 to 
February 1946.  A review of his service medical records 
shows that on entrance medical examination in November 
1943, his nervous system was listed as normal.  He was 
discharged from service by reason of physical disability, 
specifically asthma.  Service medical records are negative 
for complaints or treatment of a psychiatric disorder.

In a May 1946 rating decision, the RO established service 
connection for asthma.

In July 1958, the veteran filed a claim for outpatient 
treatment for a nervous condition.  He said that this 
condition was first noticed in 1943, but that it was not 
treated during military service.  He stated that in 1948, 
he took tests at the Newark RO for a nervous condition and 
was then referred to Beth Israel Hospital in New Jersey, 
where he received outpatient treatment at the mental 
hygiene clinic.

In July 1958, the RO informed the veteran that he was not 
entitled to VA outpatient treatment for a nervous 
condition as service connection had not been established.

Private medical records dated from December 1967 to 
January 1968 from Beth Israel Hospital reflect treatment 
for asthmatic bronchitis and anxiety reaction.  Two of the 
treating physicians were Dr.C. and Dr.B..  It was noted 
that ACTH [adrenocorticotrophic hormone] was prescribed 
during this hospitalization.

At a March 1968 VA examination performed to evaluate his 
asthma, the veteran complained of shortness of breath, and 
said he was "...anxious and depressed, as withdrawal symptom 
of ACTH prescribed by Dr. C. also from other 
medications...."  A psychiatric disorder was not diagnosed.

By a statement dated in March 1969, the veteran submitted 
a claim for service connection for a nervous condition 
which he asserted was due to his service-connected asthma.  
He said he had been receiving VA therapy for the past 20 
years.

A VA discharge summary shows that the veteran was 
hospitalized from February 1969 to April 1969 after 
several days of peculiar behavior.  The discharge 
diagnoses were schizophrenic reaction, paranoid type, and 
bronchial asthma.  A subsequent VA discharge summary shows 
that he was hospitalized from late April 1969 to May 1969; 
the discharge diagnosis was anxiety reaction with 
depressive and phobic features in a severely passive 
aggressive personality, passive dependent type.

In a June 1969 rating decision, the RO denied service 
connection for a nervous condition.  The RO determined 
that the veteran's current nervous condition was neither 
incurred in service nor caused by service-connected 
asthma.  The RO noted that he was first diagnosed with a 
nervous condition at a VA outpatient clinic in 1954, when 
he was diagnosed with anxiety reaction, and that he 
subsequently received psychotherapy as adjunct treatment 
to his bronchial condition.  The veteran was notified of 
this decision in July 1969, and he did not appeal.

By a statement dated in July 1971, the veteran asserted 
that he incurred schizophrenia as a result of ACTH given 
to him for his asthma during a December 1967 to January 
1968 hospitalization at Beth Israel Hospital.  He 
requested VA compensation for his psychiatric disorder.

By a letter to the veteran dated in September 1971, the RO 
informed him that his claim for service connection for a 
nervous condition was previously denied, and that no 
further action would be taken on the claim as new and 
material evidence had not been submitted.

By a statement dated in November 1971, entitled "Notice of 
Disagreement", the veteran asserted that the ATCH given to 
him at a private hospital for treatment of service-
connected asthma caused hallucinations and delusions.  He 
contended that as the VA subsequently treated him for 
"ACTH side effects", i.e. delusions and hallucinations, 
that therefore the VA assumed responsibility for the prior 
private hospitalization and its consequences.

By a letter to the veteran dated in December 1971, the RO 
informed him that his November 1971 statement could not be 
considered a valid notice of disagreement as it was filed 
more than one year after he was notified of the 1969 
rating decision.

In June 1973, the veteran submitted a claim for service 
connection for a nervous disorder which he asserted was 
caused by ACTH given to him at Beth Israel Hospital for 
his asthma.  In a June 1973 memorandum, the veteran's 
representative indicated that the veteran was claiming 
that his service-connected bronchitis resulted in a 
nervous condition.

By a letter to the veteran dated in July 1973, the RO 
informed him that his claim for service connection for a 
nervous condition was previously denied, and that no 
further action would be taken on the claim as new and 
material evidence had not been submitted.

By a statement dated in December 1973, the veteran 
reiterated his assertions regarding his nervous condition, 
which he said was "adjunct" to his service-connected 
asthma.  He enclosed a November 1973 statement by a 
private physician, Dr. Budd, who indicated that he treated 
the veteran for bronchial asthma.  He said the veteran 
also had "...anxiety with depression which has been 
precipitated by his asthmatic state.  It is my opinion 
that the entire clinical picture should be considered 
service connected."

VA admission notices dated in from 1973 to 1983 reflect 
that the veteran was hospitalized on several occasions for 
schizophrenia.  Subsequent medical records reflect ongoing 
treatment for a psychiatric disorder, primarily diagnosed 
as bipolar disorder.  Other diagnoses include 
schizophrenia, anxiety disorder with panic disorder, and 
generalized anxiety disorder.

By a letter to the veteran dated in January 1974, the RO 
informed him that his claim for service connection for a 
nervous condition was previously denied, and that no 
further action would be taken on the claim as new and 
material evidence had not been submitted.

By a statement dated in February 1981, the veteran 
reiterated many of his assertions.  He contended that in 
1967, he became manic after receiving ACTH.  He said that 
a doctor told him that ACTH causes manic depression, and 
that he was currently taking lithium carbonate.

A VA discharge summary shows that the veteran was 
hospitalized from February 1981 to May 1981, and was 
diagnosed with manic-depressive illness - bipolar.

In June 1981, the RO wrote to Beth Israel Hospital and 
requested copies of medical records relating to the 
veteran dated in 1946.  By a statement received in June 
1981, a representative from that hospital indicated that 
their records were only kept for 20 years, after which 
they were destroyed.

In a June 1981 rating decision, the RO denied service 
connection for a nervous condition.

In November 1989, the veteran submitted a claim for 
service connection for a psychiatric disorder secondary to 
service-connected asthma.  He said he was first diagnosed 
with a nervous disorder in December 1967.

In an October 1990 rating decision, the RO determined that 
the veteran's current nervous condition was not due to 
service-connected asthma, and denied service connection 
for a nervous condition.  The veteran was notified of this 
decision in October 1990 and he did not appeal.

A July 1991 psychiatric consultation shows that the 
veteran had a long history of bipolar disorder, anxiety, 
and a history of dependent personality.  The veteran 
reported that his mother and sister also had psychiatric 
illness, and he believed that they also had bipolar 
disorder.

In August 1991, the veteran submitted an application to 
reopen his claim for service connection for a psychiatric 
disorder as secondary to service-connected asthma.

In an October 1991 rating decision, the RO denied service 
connection for a nervous condition.  The veteran was 
notified of this decision by a letter dated in October 
1991.  In this letter, the RO informed him that there was 
no evidence of incurrence or aggravation by service of a 
nervous condition.  He did not appeal this decision.

In April 1993, the RO received a copy of a May 1975 letter 
to the veteran from his representative, in which he was 
advised that he was entitled to treatment for his nervous 
condition as being adjunct to his service-connected chest 
condition.

In March 1994, the veteran's representative submitted a 
claim for service connection for a neuropsychiatric 
condition.

In August 1995, the veteran submitted a claim for service 
connection for a nervous disorder.  He contended that this 
condition was related to his military service.  He 
enclosed a duplicate copy of a November 1973 letter by Dr. 
Budd, and a duplicate copy of his representative's May 
1975 letter.

In a February 1996 decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a nervous condition.  The 
veteran was notified of his appellate rights and he did 
not appeal this decision.

In April 1998, the veteran said he wanted to "...open an 
initial claim for a nervous disorder in connection with a 
S/C [service-connected] disability rating."

At a July 1998 VA respiratory examination, the veteran 
gave a history of multiple medical problems, including 
asthma and bipolar disorder.  The examiner stated, "It is 
not my feeling that his psychiatric disorder of bipolar 
disorder is a direct result of his asthma.  This is also 
in agreement with the opinion of the pulmonary doctor 
which I discussed who had read the pulmonary function 
tests."

In July 1998 and December 1998, the RO received VA medical 
records dated in the 1980s and 1990s reflecting treatment 
for a variety of conditions including bipolar disorder.

By a statement dated in March 1999, the veteran's 
representative asserted that the veteran's current nervous 
condition was incurred during active military service.

Analysis

The veteran contends that he incurred a nervous condition 
(psychiatric disorder) either during service or as a 
result of his service-connected asthma.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).  Service incurrence will be 
presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002). 

Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2002).  Secondary service connection includes instances 
in which there is additional disability of a non-service-
connected condition due to aggravation by an established 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran's claim for service connection for a 
psychiatric disorder was previously denied by the RO, most 
recently in a February 1996 decision.  The veteran did not 
appeal this decision, and the decision is considered 
final, with the exception that the claim may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2002); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  "New and material evidence" means evidence not 
previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  While 38 C.F.R. § 3.156 has 
recently been revised, the new criteria are only 
applicable to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  Hence, 
the Board will apply the old version of § 3.156(a) as it 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.

When the RO denied the application to reopen a claim for 
service connection for a psychiatric disorder in February 
1996, it had before it the veteran's service medical 
records, which are negative for a psychiatric disorder, 
and considered post-service medical records, which reflect 
ongoing private and VA treatment for a psychiatric 
disorder since the 1960s.  Other documents included 
medical records showing that the veteran's psychiatric 
disorder has had various diagnoses, including anxiety 
reaction and schizophrenia, but has predominantly been 
diagnosed as bipolar disorder.  (The Board notes that 
although there is no medical evidence in the claims file 
demonstrating a psychiatric disorder prior to the 1960s, 
the RO noted in a June 1969 decision that the veteran was 
first diagnosed with a psychiatric disorder (anxiety 
reaction) in 1954.) 

At the time of the February 1996 decision, the RO 
considered the veteran's repeated assertions that his 
current psychiatric disorder was caused by medication 
given to him at a private hospital to treat his service-
connected asthma, as well as his more recent assertion 
that his current psychiatric disorder was incurred during 
service.  The RO also considered a November 1973 statement 
by a private physician, Dr. B., who indicated that he 
treated the veteran for bronchial asthma and opined that 
the veteran's anxiety with depression was precipitated by 
his asthmatic state.

Additional evidence submitted since the February 1996 
decision includes VA medical records reflecting treatment 
for a variety of other medical conditions.  Such evidence, 
although new, is not material, as it does not relate to 
the issue of service connection for a psychiatric 
disorder.  Hence, this evidence is not so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge, supra.

Evidence submitted since the February 1996 decision also 
includes VA medical records which reflect treatment for 
bipolar disorder.  Such records merely show the continued 
existence of bipolar disorder years after service, and are 
therefore cumulative, not new.  Thus the records are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  Id.

Evidence submitted since the February 1996 decision also 
includes a report of a July 1998 VA examination.  In this 
examination, the examiner stated, "It is not my feeling 
that his psychiatric disorder of bipolar disorder is a 
direct result of his asthma."  The Board finds that this 
examination report, although new, is not material, as it 
does not tend to show that the veteran's current 
psychiatric disorder is related to service or a service-
connected disability, and therefore is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Id.

Since the 1996 RO decision, the veteran and his 
representative have submitted statements to the effect 
that the veteran has a current psychiatric disorder which 
was either incurred in service or as a result of service-
connected asthma.  These assertions are not new as they 
are duplicative of the veteran's statements which were of 
record at the time of the prior final denial of the 
application to reopen the claim for service connection.  
Reid v. Derwinski, 2 Vet. App. 312 (1992).

The Board concludes that new and material evidence has not 
been submitted since the February 1996 RO decision.  Thus, 
the claim for service connection for a psychiatric 
disorder, including as secondary to service-connected 
asthma, has not been reopened, and the February 1996 RO 
decision remains final.



ORDER

The application to reopen a claim for service connection 
for a psychiatric disorder, including as secondary to 
service-connected asthma, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

